OPINION OF THE COURT
Phyllis Gangel-Jacob, J.
Motion by petitioner City of New York Commission on Human Rights, denominated as one to reargue my decision and order dated February 17, 1994 insofar as it directed transfer of the issues herein to the Appellate Division, First Department, pursuant to CPLR 7804 (g), is granted without opposition, in the interests of justice and for good cause shown. Specifically, *898this court was in error in its determination to transfer this matter, brought under title 8 of the Administrative Code of the City of New York, to the Appellate Division under CPLR article 78.

Section 8-123 of title 8 (“Civil Rights”) of the Administrative Code specifically provides (in relevant part):


“§ 8-123 Judicial review, a. Any complainant, respondent or other person aggrieved by a final order of the commission issued pursuant to section 8-120 or section 8-126 of this chapter or an order of the chairperson issued pursuant to subdivision f of section 8-113 of this chapter affirming the dismissal of a complaint may obtain judicial review thereof in a proceeding as provided in this section.


“b. Such proceeding shall be brought in the supreme court of the state within any county within the city of New York wherein the unlawful discriminatory practice * * * occurs or wherein any person required in the order to cease and desist from an unlawful discriminatory practice * * * resides or transacts business * * *

“f. * * * The jurisdiction of the supreme court shall be exclusive and its judgment and order shall be final, subject to review by the appellate division of the supreme court and the court of appeals in the same manner and form and with the same effect as provided for appeals from a judgment in a special proceeding.” (Emphasis added.)
Thus, under Administrative Code § 8-123, in the first instance this court has exclusive jurisdiction of the issues in this proceeding and the matter could not be so transferred for lack of subject matter jurisdiction in the Appellate Division at that stage of the proceeding. Accordingly, that branch of my decision and order dated February 17, 1994 which transferred the issues herein to the Appellate Division, First Department, under CPLR 7804 (g) is vacated, and in all other respects my decision and order dated February 17, 1994 shall remain unchanged and in full force and effect.
Upon service of a copy of this order with notice of entry the clerk of the court is directed to restore the petition herein to this court’s active calendar and place it on the Part 34 2:00 p.m. argument calendar of January 11, 2000. Movant is directed to serve a copy of this order upon respondents together with separate advice that they may serve any responding papers upon movant and the court at least five days prior to the argument date, and that they must appear on such date prepared *899for oral argument on this restored proceeding. Movant is further directed to arrange for the file of this proceeding to be delivered by the County Clerk to Part 34 in time for the above calendar date.